DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1-5, 8-11, 13, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9-11 of U.S. Patent No. 11328992. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 1, Claim 1 of US Patent No. 11328992 (Lin) teaches an integrated circuit (IC) component, comprising: a metallization stack including an interlayer dielectric and a conductive line or via; and a dummy structure in the metallization stack, wherein the dummy structure includes a dummy material, wherein the dummy material has a higher Young's modulus than the interlayer dielectric and the dummy material has a higher Young's modulus than the conductive line or via.



Regarding Claim 2, Claim 1 of US Patent No. 11328992 (Lin) teaches an integrated circuit (IC) component, comprising: a metallization stack including an interlayer dielectric and a conductive line or via; and a dummy structure in the metallization stack, wherein the dummy structure includes a dummy material, wherein the dummy material has a higher Young's modulus than the interlayer dielectric and the dummy material has a higher Young's modulus than the conductive line or via.

Regarding Claim 3, Claim 1, 2 of US Patent No. 11328992 (Lin) teaches wherein the dummy material includes silicon carbide, silicon nitride, or aluminum oxide.

Regarding Claim 4, Claim 1, 2 of US Patent No. 11328992 (Lin) teaches wherein the dummy material includes silicon carbide, silicon nitride, or aluminum oxide.

Regarding Claim 5, Claim 1, 3 of US Patent No. 11328992 (Lin) teaches wherein the metallization stack includes an inductor.


Regarding Claim 8, Claim 1, 7 of US Patent No. 11328992 (Lin) teaches wherein the dummy structure is at least partially in a top interconnect layer in the metallization stack

Regarding Claim 9, Claim 1, 4 of US Patent No. 11328992 (Lin) teaches wherein the metallization stack includes a conductive line, and the dummy structure has a width that is greater than 1.5 times a width of the conductive line.

Regarding Claim 10, Claim 1, 4 of US Patent No. 11328992 (Lin) teaches wherein the metallization stack includes a conductive line, and the dummy structure has a width that is greater than 1.5 times a width of the conductive line.

Regarding Claim 11, Claim 1, 5 of US Patent No. 11328992 (Lin) teaches wherein the dummy material includes a ferromagnetic material.


Regarding Claim 13, Claim 1, 5, 6 of US Patent No. 11328992 (Lin) teaches wherein the metallization stack includes a copper line or a copper via


Regarding Claim 15, Claim 1, 7 of US Patent No. 11328992 (Lin) teaches wherein the dummy structure is at least partially in a top interconnect layer in the metallization stack.

Regarding Claim 16, Claim 9, 10 of US Patent No. 11328992 (Lin) teaches an integrated circuit (IC) component, comprising: an inductor in a metallization stack; and a dummy structure in an interior of the inductor, wherein the dummy structure includes a dummy material; wherein the dummy material has a higher Young's modulus than an interlayer dielectric of the metallization stack; wherein the dummy structure is part of an array including a plurality of dummy structures in the metallization stack, and the array is in the interior of the inductor.

Regarding Claim 17, Claim 9, 10, 11 of US Patent No. 11328992 (Lin) teaches an integrated circuit (IC) component, comprising: an inductor in a metallization stack; and a dummy structure in an interior of the inductor, wherein the dummy structure includes a dummy material; wherein the dummy material has a higher Young's modulus than an interlayer dielectric of the metallization stack; wherein the dummy structure is part of an array including a plurality of dummy structures in the metallization stack, and the array is in the interior of the inductor.




Claims 6, 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3 of U.S. Patent No. 11328992 (Lin), in view of Nakashiba (US PG Pub. No. 20080272495, hereinafter Nakashiba).   


Regarding Claim 6, Claim 1, 3 of US Patent No. 11328992 (Lin) teach the IC component of claim 5, 

Claim 1, 3 of US Patent No. 11328992 (Lin) does not recite wherein the dummy structure is part of an array including a plurality of dummy structures in the metallization stack, and the array is in an interior of the inductor.

Nakashiba discloses wherein the dummy structure(30) is part of an array (columns and rows of 30) including a plurality of dummy structures in the metallization stack(stack of copper/aluminum)[0035 of Nakashiba], and the array is in an interior of the inductor(12) (see rows and columns in Fig 1).


It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Nakashiba to the teachings of Claim 1, 3 of US Patent No. 11328992  in order to avoid  a change in transmission characteristics of the high-frequency interconnect [0008, Nakashiba]

Regarding Claim 7, Claim 1, 3 of US Patent No. 11328992 (Lin) and Nakashiba teach the IC component of claim 6, wherein the array is spaced a first distance from a first segment of the inductor(horizontal distance from 30 to 12), the array is spaced a second distance from a second segment of the inductor (vertical distance from 30 to 12), and the first distance and the second distance are equal (each of the columns and rows of 30 are substantially equidistant from 12 as shown in Fig 1).

Claims 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11328992 (Lin), in view of Wang (USPGPUB DOCUMENT: 2004/0253810, hereinafter Wang).   

Regarding Claim 12, Claim 1 of US Patent No. 11328992 (Lin) teaches the IC component of claim 1, 

Claim 1 of US Patent No. 11328992 (Lin) do not teach wherein the dummy material includes one of nickel, cobalt, and iron.

Wang discloses wherein the dummy material includes one of nickel, cobalt, and iron (nickel)[0077 ].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Wang to replace the material of Claim 1 of US Patent No. 11328992’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Claims 18- 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 10 of U.S. Patent No. 11328992 (Lin), in view of Wang (USPGPUB DOCUMENT: 2004/0253810, hereinafter Wang).   

Regarding Claim 18, Claim 9, 10 of US Patent No. 11328992 (Lin) teaches the IC component of claim 16,

Claim 9, 10 of US Patent No. 11328992 (Lin) does not teaches wherein at least a portion of the array of dummy structures comprise a dielectric material.

Hsieh discloses wherein at least a portion of the array of dummy structures comprise a dielectric material(silicon nitride)[0023].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Hsieh to replace the material of Claim 9, 10 of US Patent No. 11328992’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  


Regarding Claim 19, Claim 9, 10 of US Patent No. 11328992 (Lin) teaches the IC component of claim 16, 

Claim 9, 10 of US Patent No. 11328992 (Lin) does not teach wherein at least a portion of the array of dummy structures comprise a ferromagnetic material.

Wang discloses wherein at least a portion of the array of dummy structures comprise a ferromagnetic material(nickel)[0077 ].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Wang to replace the material of Claim 9, 10 of US Patent No. 11328992’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  

Regarding Claim 20, Claim 9, 10 of US Patent No. 11328992 (Lin) teaches the IC component of claim 16, 

Claim 9, 10 of US Patent No. 11328992 (Lin) does not  teaches wherein at least a portion of the array of dummy structures comprise one of nickel, cobalt, and iron.

Wang discloses wherein the dummy material includes one of nickel, cobalt, and iron (nickel)[0077 ].

It would have been obvious to one of ordinary skill in the art at the time of the inventions to use the material of Wang to replace the material of Claim 9, 10 of US Patent No. 11328992’s device because such material replacement is art recognized suitability for an intended purpose. See MPEP 2144.07.  



Claims 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 11328992 (Lin), in view of Cheng (USPGPUB DOCUMENT: 2015/0076695, hereinafter Cheng).   


Regarding Claim 14, Claim 1 of US Patent No. 11328992 (Lin) teaches the IC component of claim 1, 

Claim 1 of US Patent No. 11328992 (Lin) does not teach wherein the conductive structure includes a liner material.

Cheng discloses wherein the conductive structure includes a liner material [0014].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Cheng to the teachings of Claim 1 of US Patent No. 11328992 in order to avoid detrimental affects vias performance representing a critical electromigration resistance (yield) concern [0004, Cheng]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819